Citation Nr: 1639978	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  13-06 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.

2.  Entitlement to an initial rating in excess of 10 percent for right Achilles tendonitis.

3.  Entitlement to an initial rating in excess of 10 percent for left Achilles tendonitis.

4.  Entitlement to an initial compensable rating for allergic rhinitis.

5.  Entitlement to an initial compensable rating for right ear hearing loss.

6.  Entitlement to service connection for right bicipital tendonitis.

7.  Entitlement to service connection for left bicipital tendonitis.

8.  Entitlement to service connection for a skin disorder, to include eczema and shingles.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to September 2011 in the United States Army.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The RO has phrased an issue currently on appeal as entitlement to service connection for eczema and shingles.  A review of the record indicates that the Veteran has reported diagnoses of these conditions.  VA treatment records have suggested diagnoses including ichthyosis and atopic dermatitis.  Accordingly, the Board has recharacterized the Veteran's claim as service connection for a skin disorder, to include eczema and shingles.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, consistent with Clemons and the current record, the Board has recharacterized the claim as reflected on the title page.

The Board notes that in May 2011, among other claims, the Veteran filed a claim for entitlement to service connection for "hearing loss, right."  In March 2012, a rating decision granted service connection for hearing loss of the right ear.  In his May 2012 notice of disagreement (NOD), the Veteran purported to express disagreement with denial of service connection for hearing loss of the left ear.  However, the RO did not adjudicate the issue of hearing loss in the Veteran's left ear and thus there was no decision for which to disagree.  As such, the Board is construing the Veteran's statement as a claim of service connection for left ear hearing loss.

The issue of entitlement to service connection for left ear hearing loss was raised in a May 2012 statement, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for right bicipital tendonitis, entitlement to service connection for left bicipital tendonitis, and entitlement to service connection for a skin disorder, to include eczema and shingles, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's migraines have not been very frequent, completely prostrating and prolonged, or productive of severe economic inadaptability.  

2.  The Veteran's right Achilles tendonitis has been characterized by painful motion with plantar flexion limited to no less than 45 degrees and dorsiflexion limited to no less than 20 degrees, without evidence of ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.

3.  The Veteran's left Achilles tendonitis has been characterized by painful motion with plantar flexion limited to no less than 45 degrees and dorsiflexion limited to no less than 20 degrees, without evidence of ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.

4.  The Veteran's allergic rhinitis has been without polyps, or greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.

5.  The Veteran's right ear hearing loss is manifested by level III hearing impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).

2.  The criteria for an initial rating in excess of 10 percent for right Achilles tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).

3.  The criteria for an initial rating in excess of 10 percent for left Achilles tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).

4.  The criteria for an initial compensable rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2015).

5.  The criteria for an initial compensable rating for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

General Legal Criteria for Increased Ratings

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Migraine Headaches Rating

The Board notes that the Veteran's migraines were initially rated as noncompensable in the March 2012 rating decision, effective October 1, 2011, the day after the Veteran's release from active duty.  After the Veteran appealed, in a February 2014 rating decision, the Veteran's migraines were rated as 30 percent disabling effective the day after the Veteran's release from active service.  However, as this was not the maximum grant of benefits, the Board will analyze whether a rating in excess of 30 percent is warranted.  

The Veteran is currently rated for his migraines under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 50 percent rating is based on migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The Veteran received a pre-discharge VA examination in June 2011.  The examiner noted that the migraine condition had existed since 2006.  The Veteran described the migraines as "intense throbbing or pounding pain."  When they would occur, the Veteran would be able to go to work but would require medication.  The level of severity was described as an eight out of ten.  The Veteran would experience them an average of once per day and they would last for four hours.  The examiner described the condition as "severe incapacitating headaches with photophobia and sensitivity to light."

In the Veteran's May 2012 NOD, he described that he required ongoing treatment to deal with his migraines.  He related that he suffered from one to two migraines per week.  A January 2012 treatment note described that the Veteran experienced headaches at night, but denied photophobia or vomiting.  Another January 2012 treatment note however described that the Veteran was very sensitive to light and noise while experiencing his migraines.  In his February 2013 VA Form 9, the Veteran noted that his headaches occurred three times per week.  A June 2013 treatment note described the Veteran complaining of migraine headaches five out of seven days mainly in the evenings and lasting three hours.

The Veteran received another VA examination for his migraines in November 2013.  The examination noted that the Veteran took medication for his headaches.  The symptoms were listed as throbbing and pulsating pain on both sides of the head and sensitivity to light lasting less than a day.  The examiner noted the Veteran had characteristic prostrating attacks of migraine pain more frequently than once per month.  However, the examiner noted that the Veteran did not have very frequent prostrating and prolonged attacks of migraine pain.  The Veteran was noted as having prostrating attacks of non-migraine pain more frequently than once per month, but did not have very frequent prostrating and prolonged attacks of non-migraine headache pain.  The examiner related that the Veteran had missed 5 days from school since October 2011 and missed 3 days that week as a substitute teacher due to his migraines.

The Veteran described his migraines with some detail in his June 2016 Board hearing.  He noted they occur four times per week, that he would take 30 minutes during his workday to prepare for their onset, and that most days he would just power through them.  He also described needing to be in a dark, cool room to recover from a migraine.  He related that approximately 21 days out of a month he would experience migraine headaches with the duration being anywhere from one to three hours.  

Considering the entire record, the Board finds that a rating in excess of 30 percent for the Veteran's migraine headaches is not warranted.  The Veteran experiences migraines at least several days per week, and indeed perhaps most days per month, and as such the migraines are frequent.  With regard to whether they are completely prostrating, the evidence shows that the migraines are characterized by intense throbbing or pounding pain.  However, as noted in the November 2013 VA examination report, the migraines that were prostrating were not very frequent.  The Board acknowledges the Veteran's competent report of needing to be in a cool, dark room to contend with his migraines.  Similarly, the Board acknowledges that the Veteran must rest his head on his desk while at work to deal with his pain.  However, the Board does not find that these characteristics amount to completely prostrating.

With regard to the length of the migraines, the evidence shows that they can last anywhere from one to four hours, and as such are fairly prolonged.  With regard to severe economic inadaptability, the Board finds the migraine symptoms as described weigh against such severe economic inadaptability.  The Veteran has reported that he does have to allocate time during his workday to deal with his migraines.  He has also ably described missing days from his studies in school dealing with his migraines.  The Board nonetheless finds that this does not amount to severe economic inadaptability in that the Veteran has been able to maintain employment despite his migraine symptoms and he has been adaptable to it.  The Board has considered the Veteran's statements that he often copes with the migraines by trying to "power through them" and that he has to rest at his desk to cope.  Considering the frequency and duration of prostrating migraines, even sometimes missing days and setting aside time to cope, the Veteran is still able to adaptably maintain his employment and manage his schooling.  Therefore, an initial rating in excess of 30 percent for migraines is not warranted in this case as the preponderance of the evidence is against the claim.

Achilles Tendonitis Ratings

The Board notes that the Veteran's Achilles tendonitis was initially rated as noncompensable in his March 2012 rating decision, effective October 1, 2011, the day after the Veteran's release from active duty.  After the Veteran appealed, in a February 2014 rating decision, the Veteran's tendonitis was rated as 10 percent disabling effective the day after the Veteran's release from active service.  However, as this was not the maximum grant of benefits, the Board will analyze whether a rating in excess of 10 percent is warranted.  

The Veteran is currently rated for his tendonitis under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 10 percent rating is warranted for moderate limitation of motion and a 20 percent rating is warranted for marked limited motion of the ankle.  Ratings are also available pursuant to Diagnostic Codes 5270, 5272, 5273, and 5274 when there is evidence of ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, and astragalectomy, respectively.

While the schedule of ratings does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual.  Specifically, the M21-1 states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k.

Disability of the joints is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  Id. at 4.59.  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).  Examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain on use or due to flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Veteran received a pre-discharge VA examination in June 2011.  The examiner reported the Veteran had symptoms of tenderness and pain, but experienced no weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, drainage, effusion, subluxation or dislocation.  Nonetheless, the flare-ups were described as often as once per day lasting three hours.  The pain was described as a seven out of ten and was precipitated by physical activity.  During the flare-ups the Veteran experienced pain and weakness and limitation of motion in the form of limited walking capability.  The Veteran also reported difficulty in walking and standing, increased pain when walking extended distance, and inability to run for extended periods of time.

The initial range of motion of the Veteran's left ankle was within normal limits.  Repetitive motion was possible and also within normal limits.  The initial range of motion of the Veteran's right ankle was within normal limits.  Repetitive motion was possible and also within normal limits.  On both the left and right joints, the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  On the weight-bearing examination of the right and left Achilles tendon, alignment was normal.  Upon nonweight-bearing exam, alignment was again normal.  The examiner noted that the subjective factors were paint at the back of the heels when marching, climbing stairs, and running.  
In his May 2012 NOD, the Veteran emphasized that when he woke up in the morning he walked with considerable pain.  He also related that after walking about 100 to 200 yards, both his Achilles would be sore and that he would need to stretch.  

The Veteran received a VA examination for his ankles in November 2013.  The Veteran noted flare-ups and pain and stiffness in the mornings and with high impact activities.  Right plantar flexion was to 45 degrees or greater with no objective evidence of painful motion.  Right dorsiflexion was to 20 degrees or greater with no objective evidence of painful motion.  Left plantar flexion was to 45 degrees or greater with objective evidence of painful motion at 40 degrees.  Left dorsiflexion was to 20 degrees or greater with no objective evidence of painful motion.  After repetitive use testing was conducted, right ankle plantar flexion was to 45 degrees or greater and dorsiflexion ended at zero degrees.  Left ankle plantar flexion was to 45 degrees or greater and dorsiflexion ended at zero degrees.  There was no additional limitation in range of motion after repetitive use.  Functional loss was present in the form of pain on movement.  At the examination, there was no localized tenderness on palpation.  Right and left plantar flexion strength was normal.  Right and left dorsiflexion strength was also normal.  There was no laxity as well as no ankylosis.  Achilles tendonitis was noted with symptoms of pain in the posterior aspect of the foot.  The examiner noted the Veteran used inserts.

At his June 2016 Board hearing, the Veteran reported that his ankles would be swollen in the evenings and was recommended to wear compression socks.  He reported needing to soak his feet in the evening.  

The Board finds that the Veteran's left and right Achilles have been manifested essentially by objective evidence of painful motion, thus warranting a minimal compensable evaluation of 10 percent evaluation under 38 C.F.R. § 4.59.  This is so because in each of his VA examinations, he had full dorsiflexion and plantar flexion and thus, no compensable limitation of motion.  In view of the measurements, no more than moderate limitation of motion is shown, which is contemplated by the 10 percent rating.  The Board acknowledges the Veteran's consistent report of pain in his Achilles, and also the swelling he experiences in the evening.  Nonetheless, this did not result in a limitation in the range of motion of the Veteran's ankles.  With regard to Deluca, while the Board acknowledges there was functional loss in the form of pain on movement in the November 2013 VA examination report, there was no laxity, the Veteran only used inserts, and there was no additional limitation of motion after repetitive use.

As noted above, the motion of the Veteran's ankle was not limited, even after repetitive use.  For this reason, a rating based on limited motion is not warranted.  Likewise, a rating under Diagnostic Codes 5270, 5272, 5273, or 5274 is not warranted here because the evidence of record does not show ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy, respectively.  Thus, an initial rating in excess of 10 percent for either right or left Achilles tendonitis is not warranted by the preponderance of the evidence.

Allergic Rhinitis Rating

The Veteran is currently rated for his allergic rhinitis under 38 C.F.R. § 4.97, Diagnostic Code 6522.  This is the appropriate diagnostic code for evaluating the Veteran's disability as it is specifically listed.  A 30 percent rating is warranted for allergic rhinitis with polyps.  A 10 percent rating is warranted for allergic rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.

The Veteran received a pre-discharge VA examination in June 2011.  The examiner noted the Veteran had constant sinus problems but without an incapacitating episodes.  The Veteran did experience headaches and antibiotics were needed.  There was interference with breathing reported, but no purulent discharge from the nose, hoarseness of the voice, pain, or crusting.  The Veteran took Flonase for the condition.  Upon examination of the nose, it was revealed that there was 40 percent nasal obstruction in the right and left nostril.  There was no deviated septum, no loss of part of the nose, no loss of the ala, and no polyps.  No sinusitis was detected.

In the Veteran's May 2012 NOD, he reported having dry eyes and consistent red eyes and documented allergic tendencies.  The Veteran also highlighted a diagnosed 1.5 cm retention cyst in the right maxillary sinus.  

The Veteran received yet another VA examination in November 2013.  The examiner noted that there was not greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis.  There was no complete obstruction on one side due to rhinitis, no permanent hypertrophy of the nasal turbinates, and no nasal polyps.  An imaging study done showed a 1.5 cm mucous retention cyst in the right maxillary sinus.

At the Veteran's June 2016 Board hearing, the Veteran described that due to his rhinitis he used a large amount of Kleenex and breathed through his mouth on most occasions.  The Veteran also reported feeling like he has a permanent cold, and also noted the cyst in his maxillary sinus.  The Veteran further reported that he felt both sides of his sinuses were blocked.

Considering the evidence of record, the Board finds that an initial compensable rating for the Veteran's allergic rhinitis is not warranted.  This is so because at no time during the appeal period has the Veteran had polyps in his sinuses to warrant a 30 percent rating.  This is evident in both his June 2011 and November 2013 VA examinations.  The Board acknowledges that the Veteran feels as though his sinuses are obstructed and the evidence reveals some obstruction.  However, at no point during the appeal period have the Veteran's nasal passages been obstructed greater than 50 percent on both sides.  Furthermore, at no point during the appeal period have the Veteran's nasal passages been completely obstructed on one side.  As such, the preponderance of the evidence is against the claim, and an initial compensable rating for allergic rhinitis is not warranted.

Right Ear Hearing Loss Rating

The Veteran contends his right ear hearing loss currently warrants a compensable rating.  He contends that he often has to turn the volume up on calls and that he tends to talk louder than others because he is unaware of the volume of his own voice.  See June 2016 Board hearing.  The Veteran is currently rated for his hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests together with the results of the pure tone audiometry test.  See 38 C.F.R. § 4.85.  The results are analyzed using tables contained in 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The rating schedule for hearing loss provides that evaluations of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second (Hertz).  To evaluate the degree of disability from defective hearing, the rating schedule established eleven auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

38 C.F.R. § 4.86(a) provides that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The Veteran received VA audiologic examinations in June 2011 and November 2013.

VA audiologic evaluation performed in June 2011 showed pure tone thresholds of air conduction, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
10
40

Average puretone thresholds were 20 decibels.  The examiner noted that speech recognition score in the right ear was 100 percent and qualified it as "excellent."  

The results of the June 2011 VA examination constitute level I hearing on the right.  The Board notes that the Veteran's nonservice-connected left ear is deemed level I hearing.  38 C.F.R. §§ 3.383, 4.85(f).  When combined, the result is a zero percent disability evaluation.  38 C.F.R. § 4.85.  

VA audiologic evaluation performed in November 2013 showed pure tone thresholds of air conduction, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
30

Average pure tone threshold for was 16 decibels.  The speech discrimination score in the right ear was noted as 76 percent.  The Veteran reported difficulty hearing in a classroom setting.

The results of the November 2013 VA examination constitute level III hearing on the right.  The Board again notes that the Veteran's nonservice-connected left ear normal hearing is deemed level I hearing.  When combined, the result is again a zero percent disability evaluation. 38 C.F.R. § 4.85.  

Here, the competent, objective evidence does not establish that a compensable evaluation is warranted for hearing loss in the right ear.  This is so because based on either the June 2011 or November 2013 evaluations, the Veteran's right ear hearing impairment is deemed noncompensable.  While particularly the speech recognition score worsened, the rating remains noncompensable because the left ear is not service connected.  While the Veteran has reported that the hearing loss affects him in different settings, the rating contemplates the effects as they ultimately arise from hearing loss that is objectively tested.  As such, the preponderance of the evidence is against the claim for an initial compensable rating for right ear hearing loss and there is no doubt to be resolved.  


ORDER

An initial rating in excess of 30 percent for migraine headaches is denied.

An initial rating in excess of 10 percent for right Achilles tendonitis is denied.

An initial rating in excess of 10 percent for left Achilles tendonitis is denied.

An initial compensable rating for allergic rhinitis is denied.

An initial compensable rating for right ear hearing loss is denied.


REMAND

Bicipital Tendonitis Claims

The Veteran claims entitlement to service connection for left and right bicipital tendonitis.  In his May 2011 pre-discharge compensation claim form, he listed "tendonitis-bicipital archilles [sic]."  Bicipital is defined in Dorland's Illustrated Medical Dictionary as "pertaining to a biceps muscle."  See Dorland's Illustrated Medical Dictionary, 213 (32st ed. 2012).  A July 2010 treatment note refers to "tendonitis bicipital" in a problem list.  Yet another January 2011 treatment note identifies bicipital tendonitis on a problem list.  At a June 2011 VA examination, an examiner noted the Veteran's history of "tendonitis bicipital Achilles."  However, the description in the examination report appears to reference only tendonitis of the Achilles in the Veteran's feet.  Thus, it appears that the examiner only examined with respect to the claim of tendonitis in the Veteran's feet, and not tendonitis of the Veteran's biceps in his arm.  Thus, the Board finds a remand necessary to afford the Veteran an examination for the claimed condition of tendonitis of the biceps.  

Skin Disorder Claim

The Veteran claims entitlement to service connection for a skin disorder diagnosed while in service.  The Veteran received a VA examination in June 2011.  With regard to skin, the examiner stated "there is no diagnosis because there is no pathology to render a diagnosis."  A September 2003 report of medical history reveals the Veteran's report of a "recurring rash" on the Veteran's neck that would become more prominent during the summer months.  An October 2003 treatment record noted a diagnosis of eczema on the Veteran's neck.  VA treatment records reveal other skin diagnoses.  In his May 2012 NOD, the Veteran stated that he was given medication to treat his skin condition that he still used to the present day.  The Board finds that the Veteran's skin disorder may in fact be transient but nonetheless recurring, and the RO should endeavor to schedule the Veteran for a VA examination while any skin condition is active.  See Ardison v. Brown, 6 Vet. App. 405 (1994) (holding that when evidence reflects that a disability has a history of remission and recurrence, the duty to assist requires that any examination be given during an active stage of the condition).  

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed bicipital tendonitis.  The entire claims file should be reviewed by the examiner.

The examiner should assess whether the Veteran has, or has had, a current disability affecting the right and/or left biceps. 

After examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any bicipital tendonitis disability had its onset during, or is otherwise related to, the Veteran's service.

The examination reports must include a complete rationale for all opinions expressed.

3.  Also, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his skin disability.  The examination should be scheduled during an active phase to the extent reasonably possible.  The entire claims file should be reviewed by the examiner.

The examiner should assess whether the Veteran has, or has had, a current disability affecting the skin. 

After examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnose skin disability had its onset during, or is otherwise related to, the Veteran's service.

The examination reports must include a complete rationale for all opinions expressed.

4.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


